DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1, 24 and 26 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turcot et al (U.S PG-PUB NO. 20200394428 A1).
-Regarding claim 26, Turcot discloses an apparatus comprising (Abstract; FIGS. 1-13): a camera configured to view an environment inside a vehicle (FIG. 1, device 112; FIGS. 6, 8, 12); and a processing unit configured to receive images generated at different respective times by the camera (FIGS. 1-13; [0031], “can be collected continuously …Collecting images can occur at various points in time”; [0062], “"include facial data that is collected from a third camera”; [0052]; [0073]); wherein the processing unit is configured to identify objects in a cabin of the vehicle based on the respective images generated at the different respective times (Abstract; FIGS. 1-13; [0028]; [0031]; [0032], “detect an object 120 within the vehicle”; [0062]; [0052]; [0097]), determine a distribution of the identified objects ([0103], “a histogram of oriented gradients (HoG) can be computed”; [0105], “distribution”), and determine a region of interest based on the distribution of the identified objects in the respective images generated at the different respective times ([0103], “computed for one or more facial regions of interest … HoG for a given region of interest  … a frame from a video”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 17-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khakharia et al (U.S PG-PUB NO. 20200074190 A1) in view of Bottazzi  et al (J.-H. Kim et al. (eds.), Robot Intelligence Technology and Applications 2, Advances in Intelligent Systems and Computing 274, 2014, pp. 677-687).
-Regarding claim 1, Khakharia discloses an apparatus comprising (Abstract; FIGS 1-15): a first camera configured to view an environment outside a vehicle (FIGS. 9-10, 15); and a processing unit configured to receive images generated at different respective times by the first camera ([0040], “processor in electronic communication with the cameras … ( … sequence of images, video feed)”; [0041]; [0043]; FIG. 2, camera live feed; FIG. 3, 101); wherein the processing unit is configured to identify objects in front of the vehicle based on the respective images generated at the different respective times (Abstract; [0016]; [0041], “lane detection module”; [0043], “run lane detection and object detection algorithms”; [0044]; [0087]; FIG.S 1-2; FIG. 3, 102), determine a distribution of the identified objects, and determine a region of interest based on the distribution of the identified objects in the respective images generated at the different respective times.
Khakharia does teach using sliding windows to determine lanes and the windows are region of interest (ROI) for left and right lanes ([0101], FIG. 14). Khakharia is silent to teach determine a distribution of the identified objects and determine ROI based on the distribution.
In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). teaches to a distribution of the identified objects and determine ROI based on the distribution (Bottazzi: Algorithm 1; Figs. 1-2; a person skilled in the art would understand that a histogram is a representation of the distribution of numerical data. See also reference Sharifuddin et al (2009 TECHPOS)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
-Regarding claim 2, the modification further discloses comprising a non-transitory medium storing a model, wherein the processing unit is configured to identify the objects in front of the vehicle using the model (Khakharia: [0010]; [0041]; [0047]; [0048], “object detection network”; [0049]; [0087]-[0088]; FIG. 1) .
-Regarding claim 3, the modification further discloses wherein the model comprises a neural network model (Khakharia: [0048], “convolutional neural network”; [0051]).
-Regarding claim 4, the modification further discloses comprising a communication unit configured to obtain the neural network model (Khakharia: [0050], “trained online through the cloud”; [0051]; FIG. 1).
-Regarding claim 6, the modification further discloses wherein the objects comprise leading vehicles in front of the vehicle, and wherein the processing unit is configured to identify the leading vehicles using the model (Khakharia: [0009]; [0076], “identifying and classifying another vehicle”; [0047]-[0048]; FIG. 10).
-Regarding claim 7, the modification further discloses wherein the processing unit is also configured to determine identifiers corresponding with the identified objects respectively (Khakharia: FIGS. 1-3; [0047]-[0048]; [0050], “bounding box around an object in an image”).
-Regarding claim 8, the modification further discloses wherein the identifiers comprise respective boxes corresponding with the respective identified objects (Khakharia: FIGS. 1-3; [0047]-[0048]; [0050], “bounding box around an object in an image”).
-Regarding claim 9, Khakharia is silent to teach wherein the identifiers comprise respective horizontal lines corresponding with respective identified objects.
In the same field of endeavor, In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). Bottazzi further discloses wherein the identifiers comprise respective horizontal lines corresponding with respective identified objects (Bottazzi: Figs. 1, 3, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
-Regarding claim 10, Khakharia is silent to teach combining the identifiers to form a set of identifiers representing the distribution of the identified objects.
In the same field of endeavor, In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). Bottazzi further discloses wherein the processing unit is configured to combine the identifiers to form a set of identifiers representing the distribution of the identified objects (Bottazzi: Algorithm 1; Figs. 1, 3, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
-Regarding claim 11, Khakharia is silent to teach wherein the region of interest is based on, or corresponds with, the set of identifiers.
In the same field of endeavor, In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). Bottazzi further discloses wherein the region of interest is based on, or corresponds with, the set of identifiers (Bottazzi: Figs. 1, 3, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
-Regarding claim 12, Khakharia is silent to teach wherein the set of identifiers comprises graphical elements combined into a composite object.
In the same field of endeavor, In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). Bottazzi further discloses wherein the set of identifiers comprises graphical elements combined into a composite object (Bottazzi: Figs. 1, 3, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
-Regarding claim 13, Khakharia is silent to teach wherein the composite object has a tapered configuration.
In the same field of endeavor, In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). Bottazzi further discloses wherein the composite object has a tapered configuration (Bottazzi: Figs. 1, 3, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
-Regarding claim 14, Khakharia is silent to teach wherein the composite object has a first area that is closer to a bottom of a camera frame than to a top of the camera frame, and a second area that is above the first area, and wherein the first area has a width that is longer than a width of the second area.
In the same field of endeavor, In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). Bottazzi further discloses wherein the composite object has a first area that is closer to a bottom of a camera frame than to a top of the camera frame, and a second area that is above the first area, and wherein the first area has a width that is longer than a width of the second area (Bottazzi: Figs. 1, 3, 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
-Regarding claim 17, Khakharia is silent to teach determining the region of interest automatically in response to an activation of the apparatus, and/or update the region of interest periodically
In the same field of endeavor, In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). Bottazzi further discloses determining the region of interest automatically in response to an activation of the apparatus, and/or update the region of interest periodically (Bottazzi: Algorithm 1, Figs. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
-Regarding claim 18, the combination further discloses wherein the first camera and the processing unit are integrated as parts of an aftermarket device for the vehicle (Khakharia: Abstract; FIGS. 1-3, 5-6).
-Regarding claim 25, Khakharia discloses method performed by an apparatus, comprising: (Abstract; FIGS 1-15): receiving images generated at different respective times by a first camera viewing an environment outside a vehicle ([0040], “processor in electronic communication with the cameras … ( … sequence of images, video feed)”; [0041]; [0043]; FIG. 2, camera live feed; FIG. 3, 101; FIGS. 9-10, 15); identifying objects in front of the vehicle based on the respective images generated at the different respective times (Abstract; [0016]; [0041], “lane detection module”; [0043], “run lane detection and object detection algorithms”; [0044]; [0087]; FIG.S 1-2; FIG. 3, 102); determining a distribution of the identified objects, and determine a region of interest based on the distribution of the identified objects in the respective images generated at the different respective times.
Khakharia does teach using sliding windows to determine lanes and the windows are region of interest (ROI) for left and right lanes ([0101], FIG. 14). Khakharia is silent to teach determine a distribution of the identified objects and determine ROI based on the distribution.
In the same field of endeavor, Bottazzi discloses an adaptive region of interest (ROI) method based on histograms for lane marks detection (Bottazzi: Abstract; Figs. 1-4). teaches to a distribution of the identified objects and determine ROI based on the distribution (Bottazzi: Algorithm 1; Figs. 1-2; a person skilled in the art would understand that a histogram is a representation of the distribution of numerical data. See also reference Sharifuddin et al (2009 TECHPOS)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Bottazzi by using adaptive ROI selection method in order to improve the accuracy of lane detection.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Khakharia et al (U.S PG-PUB NO. 20200074190 A1) in view of Bottazzi  et al (J.-H. Kim et al. (eds.), Robot Intelligence Technology and Applications 2, Advances in Intelligent Systems and Computing 274, 2014, pp. 677-687), and further in view of Satzoda (U.S PG-PUB NO. 20170147891 A1).
-Regarding claim 15, Khakharia in view of Bottazzi discloses the apparatus of claim 1.
Khakharia in view of Bottazzi is silent to teach wherein the processing unit is also configured to determine a collision risk based on the region of interest.
However, Satzoda is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the processing unit is also configured to determine a collision risk based on the region of interest (Satzoda: Abstract; FIGS. 1, 3;  [0005]; FIG. 8, block 806, [0070]-[0072], “region of interest”; GIG. 8, block 810, [0075]-[0078], “ego-lane collision avoidance”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Khakharia in view of Bottazzi with the teaching of Satzoda by using lane detection analysis in order to provide driver assistance operations of lane departure warning and collision avoidance.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Khakharia et al (U.S PG-PUB NO. 20200074190 A1) in view of Bottazzi  et al (J.-H. Kim et al. (eds.), Robot Intelligence Technology and Applications 2, Advances in Intelligent Systems and Computing 274, 2014, pp. 677-687), and further in view of Llorca et al (Transportation Research Part C: Emerging Technologies, Volume 25, 2012, pp. 226-237).
-Regarding claim 16, Khakharia in view of Bottazzi discloses the apparatus of claim 1.
Khakharia in view of Bottazzi is silent to teach determining an obstacle in a trajectory of the vehicle based on the region of interest.
However, Llorca is an analogous art pertinent to the problem to be solved in this application and further disclose determining an obstacle in a trajectory of the vehicle based on the region of interest (Llorca: Page 227, 3rd - 4th paragraphs; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Khakharia in view of Bottazzi with the teaching of Llorca by using pedestrian detection method in order to improve single-frame detection performance and smooth the relative vehicle-to-pedestrian trajectory.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khakharia et al (U.S PG-PUB NO. 20200074190 A1) in view of Bottazzi  et al (J.-H. Kim et al. (eds.), Robot Intelligence Technology and Applications 2, Advances in Intelligent Systems and Computing 274, 2014, pp. 677-687), and further in view of Blayvas et al (U.S PG-PUB NO. 20180012085 A1).
-Regarding claim 19, Khakharia in view of Bottazzi discloses the apparatus of claim 18.
Khakharia in view of Bottazzi is silent to teach a second camera configured to view inside a cabin of the vehicle, wherein the second camera is a part of the aftermarket device.
However, Blayvas is an analogous art pertinent to the problem to be solved in this application and further disclose a second camera configured to view inside a cabin of the vehicle, wherein the second camera is a part of the aftermarket device (Blayvas: Abstract; [0117], “interior facing image sensors”; FIGS. 7A, 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Khakharia in view of Bottazzi with the teaching of Blayvas by using a second camera configured to view inside a cabin of the vehicle, wherein the second camera is a part of the aftermarket device in order to assess mental conditions/alertness of the driver and directions of driver gaze.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khakharia et al (U.S PG-PUB NO. 20200074190 A1) in view of Bottazzi  et al (J.-H. Kim et al. (eds.), Robot Intelligence Technology and Applications 2, Advances in Intelligent Systems and Computing 274, 2014, pp. 677-687), and further in view of Chou et al (2017 10th International Conference on Ubi-media Computing and Workshops).
-Regarding claim 20, Khakharia in view of Bottazzi discloses the apparatus of claim 1.
Khakharia in view of Bottazzi is silent to teach determining an image crop frame based on the identified objects.
However, Chou is an analogous art pertinent to the problem to be solved in this application and further disclose determining an image crop frame based on the identified objects (Chou: Abstract; Figs. 1-2; Page 2, Section II, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Khakharia in view of Bottazzi with the teaching of Chou by determining an image crop frame based on the identified objects in order to preserve the regions of interest in imagery data.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khakharia et al (U.S PG-PUB NO. 20200074190 A1) in view of Bottazzi  et al (J.-H. Kim et al. (eds.), Robot Intelligence Technology and Applications 2, Advances in Intelligent Systems and Computing 274, 2014, pp. 677-687), and further in view of Chou et al (2017 10th International Conference on Ubi-media Computing and Workshops), in view of Li et al (2018 CVPR).
-Regarding claim 22, Khakharia in view of Bottazzi, and further in view of Chou discloses the apparatus of claim 20.
Khakharia in view of Bottazzi, and further in view of Chou is silent to teach updating the image crop frame repeatedly.
However, Li is an analogous art pertinent to the problem to be solved in this application and further disclose updating the image crop frame repeatedly (Li: Abstract; Figs. 1-2; Algorithm 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Khakharia in view of Bottazzi, and further in view of Chou with the teaching of Li by updating the image crop frame repeatedly in order to perform automatic image cropping to achieve the best quality of image.
-Regarding claim 23, Khakharia in view of Bottazzi, and further in view of Chou, in view of Li discloses the apparatus of claim 22.
Khakharia in view of Bottazzi, and further in view of Chou is silent to teach update the image crop frame repeatedly until a solution converges.
However, Li is an analogous art pertinent to the problem to be solved in this application and further disclose update the image crop frame repeatedly until a solution converges (Li: Abstract; Figs. 1-2; Algorithm 1; Page 8195, 2nd Col., 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Khakharia in view of Bottazzi, and further in view of Chou with the teaching of Li by updating the image crop frame repeatedly in order to perform automatic image cropping to achieve the best quality of image.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Khakharia et al (U.S PG-PUB NO. 20200074190 A1) in view of Li et al (2018 ITOEC, pp. 804-809), and further in view of Huang et al (3rd IEEE International Conference on Cybernetics, 2017).
-Regarding claim 24, Khakharia discloses an apparatus comprising (Abstract; FIGS 1-15): a first camera configured to view an environment outside a vehicle (FIGS. 9-10, 15); and a processing unit configured to receive images generated at different respective times by the first camera ([0040], “processor in electronic communication with the cameras … ( … sequence of images, video feed)”; [0041]; [0043]; FIG. 2, camera live feed; FIG. 3, 101); wherein the processing unit is configured to identify leading vehicles in front of the vehicle based on the respective images generated at the different respective times (Abstract; [0016]; [0041], “lane detection module”; [0043], “run lane detection and object detection algorithms”; [0044]; [0047]; [0048], “identify objects such as cars or other trucks”;  [0087]; FIG.S 1-2; FIG. 3, 102).
Khakharia does teach an object detection module may be configured to identify and classify other vehicles. Khakharia is silent to teach the vehicles are leading vehicles.
 In the same field of endeavor, Li discloses an image-based vehicle detection method by using vanishing point of lane line to get road location, combining real vehicle height and detection distance to calculate vehicle height in images, complementing region of interest (ROI) boundaries, and using current frame’s vanishing point and its derived real-time pitch angle to update next frame’s ROI (Li: Abstract; Figs 1-8). Li further teaches to identify leading vehicles in front of the vehicle (Li: Figs 2, 5-6; (Note: by updating real-time vanishing point depends on the lane detection and limiting ROI inside lane that the vehicle located; see also reference Wang et al  U.S PG-PUB NO. 20200074190 A1)). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khakharia with the teaching of Li by updating ROI and vanishing point in order identify leading vehicles in front of the vehicle.
Khakharia in view of Li is silent to teach determining identifiers corresponding with the identified leading vehicles respectively, combining the identifiers to form a set of identifiers; and determining a region of interest based on the set of identifiers.
However, Huang is an analogous art pertinent to the problem to be solved in this application and disclose a vehicle region of interest (ROI) extraction method for vehicle detection based on area estimation Gaussian Mixture Model (Huang: Abstract; Figs. 1-9). Wang further discloses determining identifiers corresponding with the identified leading vehicles respectively, combining the identifiers to form a set of identifiers; and determining a region of interest based on the set of identifiers (Huang:  Abstract; Figs. 1, 7, 9; Page 2, 2nd Col. 2nd – 3rd paragraphs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Khakharia in view of Li with the teaching of Huang by using vehicle region of interest (ROI) extraction method in order to improve performance of identifying leading vehicles in front of the vehicle.
Allowable Subject Matter
Claims 5 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/
Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664